DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed August 31st 2022, claims 1-25 are pending for examination with a February 19th 2019 priority date under 35 USC §119 (a)-(d) or (f).
	By way of present Amendment, claims 1 and 11 amended. Claims 2, 12, and 15-20 are previously canceled. Claims 21-25 are newly added.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 10-11, and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Ferren et al. (US 2013/0346144), hereinafter Ferren, in view of Poulos et al. (US 2015/0331240), hereinafter Poulos, and further in view of Brown et al. (US 2018/0091728), hereinafter Brown.

Claim 1
“displaying, on a display of the electronic device, a first content from among a plurality of contents within a user interface of a text message application or a gallery application, the a plurality of contents being dialogue in the text message application between a user of the electronic device and another user or being multimedia contents including images or video in the gallery application” Poulos [0118] discloses “viewing content from a first web-based resource” and Poulos [0136] teaches “text messaging”;

“identifying a user input performed within the user interface” Poulos [0122] discloses “cancelling an automatic scroll and starting a slower or faster scroll can act as input to determine an automatic scrolling rate for the user”;

“identifying a speed of the user input; based on the speed of the user input, determining a second content to be displayed within the user interface and a range of contents from the first content to the second content” Poulos [0121] teaches displaying second content item based on the scrollbar movement speed;

“in response to the second content being determined, displaying the second content from among the plurality of contents, the second content displayed distinct from a position of the first content displayed” Poulos [0072] discloses “[d]isplay region 552 includes a first region 541 corresponding to a first portion 535 of the content from web-based resource 508, a second region 542 corresponding to a second portion 537 of the content from the web-based resource”; the “distinct from a position of the first content” is construed as “different” from a position of the first content;

“to summarize the first content and the second content, identifying, by a processor, information related to the first content and the second content by” Poulos [0097] teaches providing summary or other information relating to the content:

“extracting a relationship between a word included in the first content and a word included in the second content when the first content and the second content are a selected set of received messages as part of the dialogue, and based on the extracted relationship, combining the word included in the first content and the word included in the second content such that the combination is the information related to the first content and the second content” Ferren [0044] teaches dialog related summary information, such as “soft music playing” or “footsteps approaching”, “a captioning stream, for example, are words. The words usually reflect the spoken dialog in the audio stream, and may also provide indications as to what non-verbal audible events are taking place, … Data extractor 320 may perform information retrieval or text mining on the parsed text to identify statistically ‘important’ words or phrases”; the “spoken dialog” inherently discloses the first content and the second content;

“extracting a relationship between an object included in the first content and an object included in the second content in a compressed form by abbreviated multi-modal when the first content and the second content are a selected set of multimedia contents from among the multimedia contents within the range of contents in the gallery application” Ferren [0044] teaches the compressed/abbreviated multi-modal, such as “soft music playing” and Ferren [0049] discloses “data extractor 320 may receive components of a video stream from media content analyzer. Components of a video stream may include, for example, recognized text, a logo, a face, a background object, a foreground object… data extractor 320 may extract content relevant data”; and, Brown [0115] teaches digital slide show or album with still and/or video images;
“wherein the identified information textually summarizes the first content and the second content” Ferren [0044] discloses “a captioning stream, for example, are words. The words usually reflect the spoken dialog in the audio stream, and may also provide indications as to what non-verbal audible events are taking place, … Data extractor 320 may perform information retrieval or text mining on the parsed text to identify statistically ‘important’ words or phrases”;

“in response to the information being identified, displaying the identified information as a visual object overlapping at least a portion of the user interface, while at least a part of the plurality of contents is displayed on the display” Brown [0470] discloses “at least one video clip and at least one still image that are extracted from a portion of the stored image data” and Brown Figure 9E depicts time line view user interface 935 and Brown [0515] discloses “the first image-adjustment object and the second image-adjustment object correspond to two non-overlapping segments or subsequences of the sequence of media content”,

Ferren, Poulos, and Brown disclose analogous art. However, Ferren does not spell out the “first content from among a plurality of contents” and “a gallery application” as recited above. These features are disclosed in Poulos and Brown respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Poulos and Brown into Ferren to enhance its providing relevant information functions.

Claim 3
“wherein displaying the identified information as the visual object comprises displaying the visual object overlapping the at least the portion of the user interface, while the second content is displayed on this display” Poulos [0127] discloses “the HMD may generate a set of one or more images corresponding with a portion of the content from the web-based resource.… The content may be displayed such that an end user of the see-through display views a portion of the content being read within a first section of the see-through display”.
Claim 5
“maintaining the displaying of the visual object; and displaying a third content in response to a second user input being identified” Poulos [0072] discloses “the third region may include content from a third article”.

Claim 6
“in response to a third user input on the visual object being identified: scrolling from the third content to the second content; and displaying the second content” Poulos [0128] discloses “a scrollbar may be presented adjacent
to all regions as shown in FIG. 6 so that scrolling scrolls all of the content on the virtual content reader”.

Claim 7
“identifying importance of at least some contents of the plurality of contents; and based on the importance of the at least some contents of the plurality of contents, adjusting a scroll speed for searching the plurality of contents” Poulos [0005] discloses “the HMD can prioritize content or provide visual indications of content that is determined to correlate to the end user’s content preferences”.

Claim 10
“wherein the first content or the second content comprises a multimedia content” Poulos [0029] discloses “[t]he content may comprise text, images, and/or video associated with web-based resources such as a webpage, electronic book, or electronic magazine”.

Claims 11 & 13
Claim 11 and 13 are rejected for the similar rationale given for claims 1 and 3 respectively.

Claim 21
“wherein when the first content and the second content are multimedia contents including images or video from the gallery application” Brown [0115] teaches digital slide show or album with still and/or video images,

“the identified information that textually summarizes includes a date on which the plurality of contents were captured, the plurality of contents being multimedia contents including images or video from the gallery application that share the date of capture; and wherein the displayed the visual object displays the date of capture” Ferren [0049] teaches extracting dates or time periods from video images.

Claim 22
“wherein the identified information that textually summarizes further includes a name of a shooting object based on parsing the first content and the second content; and wherein the visual object displays the name of the shooting object” Ferren [0061] discloses “[t]ext recognizer 436 may therefore be able to retrieve text from, for example, sub-titles, signs, bill-boards, text ‘crawl’ areas, image or video captions”.

Claim 23
“wherein the name of the shooting object includes at least one of: a holiday, a dog, a car, a recognized face, a poster session, or a presentation” Ferren [0049] teaches extracting a face from video images.

Claim 24
“displaying the plurality of contents within the user interface such that the first content and the second content are concurrently displayed, and such that a remainder of the plurality of contents is displayed between the first content and the second content, following the first content and preceding the second content” Ferren [0019] teaches displaying of media content that inherently indicates more than one item displayed on a user interface.

Claim 25
“wherein each of the plurality of contents is a conversation from the user of the electronic device or a conversation received from the other user and is part of the dialogue” Ferren [0044] teaches dialog related summary information, such as “soft music playing” or “footsteps approaching”.

Claims 4 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Ferren et al. (US 2013/0346144), hereinafter Ferren, in view of Poulos et al. (US 2015/0331240), hereinafter Poulos, and Brown et al. (US 2018/0091728), hereinafter Brown, and further in view of Johns et al. (US 2009/0327939), hereinafter Johns.

Claim 4
“wherein identifying the information related to the first content and the second content comprises: identifying meta information of the first content or the second content; and identifying the information related to the first content and the second content based on the identified meta information” Johns abstract discloses “a first content level corresponding to a first metadata value associated with the content instances…. a second content level corresponding to a second metadata value associated with the content instances”.

Poulos, Ferren, Brown and Johns disclose analogous art. However, Poulos does not spell out the “meta information” as recited above. It is disclosed in Johns. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Johns into Poulos to enhance its providing relevant information functions.

Claim 14
Claim 14 is rejected for the similar rationale given for claim 4.

Claims 8 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Ferren et al. (US 2013/0346144), hereinafter Ferren, in view of Poulos et al. (US 2015/0331240), hereinafter Poulos, and Brown et al. (US 2018/0091728), hereinafter Brown, and further in view of Bulusu et al. (US 10,866,719), hereinafter Bulusu.

Claim 8
“wherein adjusting the scroll speed for searching the plurality of contents based on the importance of the at least some contents of the plurality of contents comprises: identifying that the importance of the at least some contents of the plurality of contents is high; and setting a scroll speed of an area comprising contents of high importance to be slow” Bulusu col.2 lines 56-60 discloses “determine an importance score for content in addition to, or instead of, a relevance metric to determine auto-scroll functionality. Importance scores may be indicative of an information content or information content density of content” and Bulusu col.12 lines 44-49 further discloses “if first content is highly relevant, as indicated by a relevance value, and/or highly importance as indicated by an importance value, the scroll speed for the first content may be lower than a scroll speed when second content that is less relevant and/or importance is presented”.

Poulos, Ferren, Brown and Bulusu disclose analogous art. However, Poulos does not spell out the “scroll speed… based on importance” as recited above. It is disclosed in Bulusu. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Bulusu into Poulos to enhance its scroll speed setting functions.

Claim 9
“wherein the user input comprises at least one of a swipe up/down input, a touch and drag input, a voice input, a gesture input, a contactless scroll input, a scroll input through a pen, and an input through user's pupils” Bulusu col.2 lines 24-30 discloses “a user may swipe or perform another gesture or otherwise manually interact with a touchscreen of an electronic device to consume content in a content feed”.

Response to Arguments
	Applicant's arguments filed August 31st 2022 have been fully considered but they are not persuasive.
	1.	displaying … a first content … within a user interface
	Applicant argues that “Poulos does not disclose that the web-based resource 508 provides text message application or a gallery application.” Accordingly, the cited prior art excerpts in the present Office action are amended.

	2.	based on the speed of the user input, determining … a range of contents
Applicant argues that the cited references, Poulos and Ferren, “fail to disclosed a feature for determining a range of contents based on the speed of the user input, as recited in Claim 1. … the cited reference do not teach or suggest ‘based on the speed of the user input, determining a second content to be displayed within the user interface and a range of contents from the first content to the second content.’” Said argument is not persuasive because the auto-scrolling speed of Poulos inherently discloses “a range of contents” and the scrolling speed is “based on the speed of the user input” as claimed.

3.	to summarize the first content and the second content …part of the dialogue
Applicant argues that “the data extractor 320 of Ferren analyzes do not teach or suggest a dialogue that is ‘between a user of the electronic device and another user’ of an external device.” Said argument is not persuasive because text message exchange is a dialogue based on the claimed feature, “a selected set of received messages as part of the dialogue” of claim 1, and Poulos discloses the “text messaging” feature.
Further, applicant argues that “the data extractor 320 of Ferren analyzes do not teach or suggest a dialogue that is ‘between a user of the electronic device and another user’ of an external device.” Said argument is not persuasive because Poulos discloses the “text messaging” feature. It is well known in the art that text messages are sent and received via electronic devices, such as smart phones. The message sender is a user of the electronic device and the message receiver is also a user of an electronic device, i.e., another user of another electronic device.

4.	displaying the identified information … overlapping … a portion of the user interface
Applicant argues that “[i]t is unclear which feature Brown that the Examiner cites as a disclosure of the ‘visual object’ of Claim 1.” Said argument is not persuasive because, as cited [0470][0515] of Brown, the disclosed “video” and “image-adjustment object” are all visual objects. Videos or Images displayed on a user interface are visible visual objects, otherwise, how do users get to see these objects?
Lastly, applicant argues that “the Office Action fails to identify any feature in Brown that teaches the claimed ‘the identified information [related to the first content and the second content]’ that is displayed as a visual object overlapping at least a portion of the user interface.” Said argument is not persuasive because, although the word overlapping is not spelled out, Brown discloses the overlapping feature as claimed.	As disclosed “two non-overlapping segments” in [0515] of Brown, it clearly indicates that some segments are overlapping. Most of all, image/window adjustment is a well-known feature in the art of graphical user interface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175